DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This final action is in response to applicant’s amended filing of 09/30/2022.
Claims 1-5,16-17,19 and 22-27 are currently pending and have been examined. Applicant amended claims 1, 19, and 25. Applicant has added claim 27.
Claims 6-15, 18, and 20-21 have been cancelled by the applicant and are withdrawn from examination.
Response to Arguments
Applicant’s arguments with respect to claims 1 and 20-21 rejected under 35 U.S.C. §103 have been fully considered but they are not persuasive. 
Specifically applicant argues: 

In this Office Action, the Examiner alleged that Ogawa teaches turning the light on and off to control the robot, which reads on the claimed increasing/decreasing of brightness. More specifically, because the robot of Ogawa follows the light, and presumably the robot would stop if the light were off, Ogawa discloses that the robot follows a stop instruction coded into the light via a variation in the brightness of the light. (Office Action at pages 3-4, citing Ogawa paragraphs [0015]-[0016] and [0022].) However, Ogawa is silent as to varying a flashing frequency of the light, and more specifically a flashing frequency that is greater than 1 Hz. 

In Elkmann, the lights of the light matrix can be blinked or operated at different frequencies to indicate to nearby people the degree of potential safety issues. (See, e.g., Elkmann paragraph [0017].) Specifically, the Elkmann reference discloses a system in which the autonomous machine projects a light on the surface to identify a safety area to nearby workers. (See Elkmann paragraphs [0006]-[0010] and [0017].) The analogous modification in Ogawa would be to signal information to nearby persons about the robot's planned movement, which Ogawa already does to a certain extent. (See, e.g., Ogawa translation at paragraphs [0034] and [0054]-[0055].) There is no teaching or suggestion in Ogawa or Elkmann for the light to signal information to the robot, and for the robot to read such information. 

Moreover, the lights in Elkmann, indicating a safety area to nearby humans, are necessarily flashed at frequencies that would reasonably be identifiable to humans. There is no suggestion of varying a flashing frequency in Elkmann that is greater than 1 Hz, since the amount of information identifiable to humans from frequency variations in high frequency flashing is minimal. 

Accordingly, the combination of Ogawa and Elkmann fails to arrive at an invention that includes the following steps recited in claim 1: 

coding information into the at least one control signal using the plurality of activatable marking elements by varying a flashing frequency of one or more of the activatable markings, the flashing frequency being greater than 1 Hz; 
reading the coded information with the at least one object, the information coded into the at least one control signal includes a signal corresponding to at least one of an upcoming turn direction, increase or decrease of speed, direction of travel, stop instruction, give way instruction, and destination reached information; and 
... following the signal of the information coded into the at least one control signal. 

As a result, the Ogawa and Elkmann references cannot be combined so as to establish a prima facie case of obviousness with respect to Applicant's claim 1. Consequently, claim 1 is patentable over the cited art.
The Examiner’s Response
	The Examiner has carefully considered applicant’s arguments and respectfully disagrees.  The Examiner notes that in claim 1, as currently presented, the limitation “coding information into the at least one control signal using the plurality of activatable marking elements by varying a flashing frequency of one or more of the activatable markings.” While Ogawa is directed toward delivering coded information to autonomous machines through light sources, it does not include delivering that coded information by way of varying frequencies. For this limitation Elkmann is used; specifically, paragraphs [0017] and [0072]-[0084] teach a control device able to modulate the frequency of the light sources, using them in an application where if a region were breached they would flash to provide a visual alarm. However, it is not necessary in the teachings of Elkmann that the light sources be visable to humans.  Particularly, at paragraph [0068] Elkmann specifically teaches that the LED floor (which is monitored by a camera) can be in a visible or non-visible spectrum.  The camera is adapted to a specific frequency/wavelength to detect the LED pattern in order to avoid outside influences.  While Elkmann does teach indicating to humans that a breach of the safety area has occurred, Elkmann also teaches the use of invisible to the human eye LEDs to convey the information in the floor (the safety boundary).  The Examiner interprets this as Elkmann describing a means for flashing lights to convey coded information, and it is this functional use that is analogous to Ogawa for combination. The Applicant argues that an analogous combination “would be to signal information to nearby persons about the robot’s planned movement,” but this is a misinterpretation of how the combination is employed. The obviousness to combine the references is in regards to both Ogawa and Elkmann  using LEDs set in facility floor panels or tiles to convey information to machines operating in the facility. 
The Examiner acknowledges that neither Ogawa, Wand, nor Elkmann, alone or in combination do not teach the flashing frequency specifically being greater than 1 Hz. However, the Examiner finds setting the flashing frequency above 1 Hz would have been an obvious matter of design choice.  While applicant has argued that the specific flashing frequency be greater than 1Hz in order to not be visible to humans (observers), this is not actually present in applicant’s specification.  Instead the specification merely states that the flashing frequency being greater than 1/s is an example of a flashing frequency.  Still further, as discussed above, Elkmann does teach the use of LEDs having a frequency (flashing) that is not on the visible spectrum, which would include a frequency greater than 1Hz.  
Based on the foregoing, the Examiner respectfully disagrees with applicant’s arguments and as such the rejection to claims 1-5, 16-17, 19, and 22-27 is maintained herein.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 16-17, 19, and 22-27 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa et al. (JP 2006285635 A) in view of Wand et al. (US 4940925 A), and in further view of Elkmann et al. (US 20190018382 A1).
Regarding claim 1, Ogawa discloses a method for operating a track guidance system including at least one floor element (see at least paragraphs [0001] and [0011] of the machine translation), comprising: 
transmitting at least one control signal via a plurality of activatable markings on and/or in the at least one floor element, the plurality of activatable markings being individually activated and deactivated so as to form a signal pattern on and/or in the at least one floor element (see at least paragraphs [0015-0016] of the machine translation); 
reading the coded information with the at least one object, the information coded into the at least one control signal includes a signal corresponding to at least one of an upcoming turn direction, increase or decrease of speed, direction of travel, stop instruction, give way instruction, and destination reached information (see at least paragraphs [0015], [0025-0026], and [0049] of the machine translation and Figs. 4B and 5 of JP 2006285635 A);
and following activated markings of the plurality of activatable markings with the at least one object and following the signal of the information coded into the at least one control signal so as to carry out the planned at least one movement of the least one object (see at least paragraphs [0022] and [0026] of the machine translation).
Ogawa does not disclose planning at least one movement of at least one object on the at least one floor element.
However, Wand teaches planning at least one movement of at least one object on the at least one floor element (see at least column 14, lines 62-68 and column 15, lines 1-14).
It would be obvious to one of ordinary skill in the art before the effective date of the present invention to implement the planning aspect of Wand into the mobile robot of Ogawa because both inventions are directed to guiding autonomous machines through a facility using guidance through light emission on and/or from floor elements. Planning in this way would allow the autonomous machine to proceed on its path to the predetermined destination or sequence of destinations more efficiently.
While Ogawa teaches activating/deactivating (turning on/off) the activatable markings to control the mobile robot to follow the markings (see at least [0015]-[0016] and [0022]), the combination of Ogawa and Wand does not explicitly disclose coding information into the at least one control signal using the plurality of activatable marking elements varying a flashing frequency of one or more of the activatable markings. 
However, Elkmann teaches coding information into the at least one control signal using the plurality of activatable marking elements varying a flashing frequency of one or more of the activatable markings (see at least paragraphs [0007], [0017], and [0020-0025] and [0072]-[0084]).
Elkmann is analogous to the combination presented in Ogawa and Wand because they can both be directed to using LEDs set in facility floor panels or tiles to present information to observants operating in the facility. Therefore, it would be obvious to one of ordinary skill to in the art before the effective filing date of the present invention to incorporate the frequency encoding of Elkmann into the combination of Wand. This allows the LED-lit floor panels or tiles to convey a greater breadth of coded information that can be used by the mobile robot in traveling.
The combination of Ogawa, Wand, and Elkmann does not teach the flashing frequency being greater than 1 Hz. 
However, the Examiner finds setting the flashing frequency above 1 Hz would have been an obvious matter of design choice.  While applicant has argued that the specific flashing frequency be greater than 1Hz in order to not be visible to humans (observers), this is not actually present in applicant’s specification.  Instead the specification merely states that the flashing frequency being greater than 1/s is an example of a flashing frequency.  Still further, as discussed above, Elkmann does teach the use of LEDs having a frequency (flashing) that is not on the visible spectrum, which would include a frequency greater than 1Hz.  
Regarding claim 2, Ogawa discloses capturing a position of the at least one object on the at least one floor element before planning the at least one movement of the at least one object (see at least paragraphs [0011] and [0016-0018] of the machine translation); 
and planning the at least one movement based on the captured position (see at least paragraphs [0011] and [0016-0018] of the machine translation).
Regarding claim 3, Ogawa discloses capturing the position of the at least one object using at least one position capture device of the at least one floor element (see at least paragraphs [0011] and [0016-0018] of the machine translation).
Regarding claim 4, Ogawa discloses capturing the position of the at least one object using at least one position capture device located outside the at least one floor element (see at least paragraphs [0017-0018] of the machine translation).
Regarding claim 5, Ogawa discloses the plurality of activatable markings comprises a matrix of activatable marking elements and/or a linear formation of activatable marking elements (see at least paragraphs [0025] of the machine translation and Fig. 4B of JP 2006285635 A).
Regarding claim 16, Ogawa discloses the transmitting of the at least one control signal includes transmitting the at least one control signal by emitting light from the plurality of activatable markings (see at least paragraphs [0016] and [0028] of the machine translation).
Regarding claim 17, Ogawa discloses the plurality of activatable markings include individually activatable light-emitting diodes (LEDs) configured to emit the light (see at least paragraphs [0015-0016] and [0025] of the machine translation).
Regarding claim 19, Ogawa discloses the coding of the information further comprises changing a color of one or more of the activatable markings (see at least paragraphs [0014-0015], [0046-0047], and [0049] of the machine translation).
Regarding claim 22, Ogawa discloses sensing the activated markings with a track guidance sensor of the at least one object (see at least paragraph [0042] of the machine translation).
Regarding claim 23, Ogawa discloses the track guidance sensor includes at least one camera (see at least paragraph [0042] of the machine translation).
Regarding claim 24, Ogawa discloses the activated markings form a travel track (see at least paragraph [0010] and [0016] of the machine translation and Fig. 4B of JP 2006285635 A).
Regarding claim 25, the travel track is formed by a moving light-emitting diode (LED) section of the plurality of activatable markings (see at least paragraph [0010], [0015-0016], and [0025]  of the machine translation and Fig. 4B of JP 2006285635 A).
Regarding claim 26, the combination of Ogawa and Wand does not teach the object is configured such that a travel speed of the object corresponds to a speed of the moving LED section.
However, Elkmann teaches the object is configured such that a travel speed of the object corresponds to a speed of the moving LED section (see at least paragraphs [0007], [0010-0011], and [0056-0057]).
Elkmann is analogous to the combination presented in Ogawa and Wand because they can both be directed to using LEDs set in facility floor panels or tiles to present information to observants operating in the facility. Therefore, it would be obvious to one of ordinary skill to in the art before the effective filing date of the present invention to incorporate the moving lights of Elkmann into the combination of Wand. This acts as an external safeguard for the external position capture system and confirm that the mobile robot is operating on its predesignated course and not interfering with other devices in the system or personnel in the facility.
Regarding claim 27, the combination of Ogawa and Wand does not disclose the varying of the flashing frequency includes varying the flashing frequency of an individual one of the plurality of activatable markings.
However, Elkmann teaches the varying of the flashing frequency includes varying the flashing frequency of an individual one of the plurality of activatable markings (see at least paragraphs [0007], [0017], [0020-0025] and [0072]-[0084]).
Elkmann is analogous to the combination presented in Ogawa and Wand because they can both be directed to using LEDs set in facility floor panels or tiles to present information to observants operating in the facility. Therefore, it would be obvious to one of ordinary skill to in the art before the effective filing date of the present invention to incorporate the frequency variation of Elkmann into the combination of Ogawa and Wand. This allows the LED-lit floor panels or tiles to convey a greater breadth of coded information that can be used by the mobile robot in traveling.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED C BEAN whose telephone number is (571)272-5255. The examiner can normally be reached 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M Antonucci can be reached on 313-446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.C.B./Examiner, Art Unit 3666

/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666